Exhibit AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT AGREEMENT (this “Agreement”) is made and entered into as of the 30th day of June, 2008, by and between COMVEST CAPITAL, LLC, a Delaware limited liability company (the “Lender”), and LAPOLLA INDUSTRIES, INC., a Delaware corporation (the “Borrower”). W I T N E S S E T H : WHEREAS, the Borrower is engaged in the business of manufacturing and supplying spray polyurethane foam for insulation and coatings targeting commercial and residential applications in the building envelope construction industries (collectively, the “Business Operations”); and WHEREAS, the Lender and the Borrower are parties to a Revolving Credit and Term Loan Agreement dated as of
